1
2
3
4
5                                   UNITED STATES DISTRICT COURT

6                                  EASTERN DISTRICT OF CALIFORNIA

7    WILLIAM BIRDSALL,                                )   Case No.: 1:14-cv-01738-DAD-BAM (PC)
                                                      )
8                     Plaintiff,                      )
                                                      )   ORDER FOLLOWING SETTLEMENT,
9             v.                                          VACATING DATES AND DIRECTING PARTIES
                                                      )   TO FILE DISPOSITIVE DOCUMENTS WITHIN
10                                                    )   FOURTEEN (14) DAYS
     JAMES,
                                                      )
11                    Defendant.                      )
                                                      )
12                                                    )
13
14            Plaintiff William Birdsall is appearing pro se and in forma pauperis in this civil rights action

15   pursuant to 42 U.S.C. § 1983. On November 16, 2018, this Court conducted a settlement conference,

16   during which the parties reached a settlement agreement, with terms stated on the record.

17            Accordingly, it is HEREBY ORDERED that:

18            1.      All pending motions, deadlines, and dates in this action are VACATED; and

19            2.      Dispositional documents shall be filed within fourteen (14) days from the date of

20   service of this order.

21
22   IT IS SO ORDERED.

23   Dated:        November 16, 2018
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27
28
